Parker, J.
(concurring)—I concur in the conclusion reached in the majority opinion; but as to the overruling of appellant’s motion for a new trial by the trial court upon the ground of insufficiency of the evidence, I prefer to rest my conclusion upon the ground that the trial court did not abuse its discretion in so ruling in this case, rather than upon the ground that this court has no power to review such discretion of the trial court. I think the view of the law expressed *598in the opinion, touching the power of this court to review the discretion of the trial court in passing upon a motion for a new trial upon the ground of insufficiency of the evidence, is too broad. The statement of the rule as there made, as I construe it, means that this court is entirely without reviewing power over the trial court’s discretion exercised in its disposition of a motion for new trial upon the ground of insufficiency of the evidence. I do not believe that this is the law. Of course, I concede that this court will always be slow to reverse a ruling of the trial court made upon such a question, and will always require the clearest showing of abuse of discretion on the part of the trial court before disturbing its ruling thereon; but that is far from conceding that .this court has no reviewing power over such a ruling by a trial court. I think my views find support in the following decisions of this court: Koenig v. Whatcom Falls Mill Co., 67 Wash. 632, 122 Pac. 16; Thomas & Co. v. Hillis, 70 Wash. 53, 126 Pac. 62; Brown v. Walla Walla, 76 Wash. 670, 136 Pac. 1166; Commercial Bank of Port Huron v. Elliott, 92 Wash. 357, 159 Pac. 377; McCabe v. Lindberg, 99 Wash. 430, 169 Pac. 841.